Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/12/2021are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1, 3-10 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 20 are directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?  Claim 1 is method, and as such fall within one of the statutory categories. 

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? Yes, claim 1 is directed to mental processes. 
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

The method of claim 1 contains a mental process that can be practicably performed in a human, and therefore, an abstract idea. The claim merely determines, based on user inputs received from the human, a sequence of robot motions to be performed by a robot in concert with a performance of human motions corresponding to the recorded human motions. As an example of an assist robot to move an object, a human can determine that an assist robot needs to hold the object and traverse with same velocity as of the human. 
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? No, the claim does not recite additional elements that integrate the judicial exception into a practical application.

With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. Although a sequence of robot motions to be performed is determined with a processor, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application. 

Furthermore, recording, with at least one sensor, human motions of a human as the human demonstrates the human-robot collaborative task in an environment, the recorded human motions including a plurality of recorded positions of the human in the environment over a period of time is mere data gathering, thus an insignificant extra solution activity. 

Furthermore, “displaying, on a display, a graphical user interface including a graphical representation of the recorded human motions that is superimposed on the environment based on the plurality of recorded positions of the human in the environment, and storing, in a memory, the recorded human motions and the sequence of robot motions to be performed by the robot”, is generally linking the use of a judicial exception to a particular technological environment. Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application. See MPEP 2105.05(h).

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.

With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claim 1 does not recite any specific limitation or combination of limitations that provide significantly more than the judicial exception. 

The “recording, with at least one sensor, human motions of a human as the human demonstrates the human-robot collaborative task in an environment, the recorded human motions including a plurality of recorded positions of the human in the environment over a period of time”, is receiving or transmitting data, see MPEP 2106.05(d) II. The ”displaying, on a display, a graphical user interface including a graphical representation of the recorded human motions that is superimposed on the environment based on the plurality of recorded positions of the human in the environment”, is collecting, displaying, and manipulating data, see MPEP 2106.05(f). The “determining, with a processor, based on user inputs received from the human, a sequence of robot motions to be performed by a robot…” is using a computer as a tool to perform a mental process. And the “storing, in a memory, the recorded human motions and the sequence of robot motions to be performed by the robot“ is storing information in memory, MPEP 2106.05(d) II.

Receiving data, displaying data, using a computer as a tool to perform mental process and storing information are well-understood, routine, conventional activities.


 
CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.

With respect to claim 2, the limitation of “generating, with the processor, and transmitting to the robot, with a transceiver, a plurality of commands configured to operate the robot to perform the sequence of robot motions” is a practical application as robot operation command is transmitted. Hence, the claim is statutory.

With respect to claim 3, the claim further recites performance of human motions and mapping plurality of recorded positions. This is data gathering without significantly more, hence is directed towards an abstract idea.

With respect to claim 4, displaying human motions on a graphical user interface is merely using  a computer to display recorded motion is still directed towards an abstract idea and cannot be considered a practical application or significantly more.

With respect to claim 5, the claim further limits graphical user interface to an augmented reality interface. As the claim merely defines the display interface, this is not a practical application or significantly more than judicial exception.

With respect to claim 6, the claim further limits the graphical user interface and function of sensor as defined in claim1. Therefore, it is not a practical application or significantly more.

With respect to claim 7, the claim further limits display function of graphical user interface and determination function of processor. This is not a practical application or significantly more.

With respect to claim 8, the claim further limits function of graphical user interface and sequence of robot motions. As sequence of robot motions is not utilized by a robot on a real-world object, this is not considered a practical application or significantly more.

With respect to claim 9, the claim further limits human motions into groups and their respective sequence of robot motions. This is not a practical application or significantly more.

With respect to claim 10, the claim further limits the motion groups of claim 9. Therefore, it is not a practical application or significantly more.

With respect to claim 11, limitation of  “generating, with the processor, and transmitting to the robot, with a transceiver, at least one command configured to operate the robot” is a practical application. Therefore, the claim is statutory.

With respect to claim 12, limitation of “generating, with the processor, and transmitting to the robot, with a transceiver, at least one command configured to operate the robot” is a practical application. Therefore, the claim is statutory.

With respect to claim 13, the claim merely explains how plurality of human position are superimposed in graphical representation. This is not a practical application or significantly more.

With respect to claim 14, the claim the claim merely explains how plurality of human position are superimposed in graphical representation. This is not a practical application or significantly more.
With respect to claim 15, the claim further limits what the graphical user interface displays. This is not a practical application of significantly more.

With respect to claim 16, limitation of “generating, with the processor, and transmitting to the robot, with a transceiver, a plurality of commands configured to operate the robot” is a practical application. Therefore, the claim is statutory.

Claims 17-20 depend on statutory claim 16, hence are statutory.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 16 and 17 are rejected under 35 USC 112(b) because: “the further human” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, 8, 9, 13, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otani (NPL Generating Assistive Humanoid Motions for Co-Manipulation Tasks with a Multi-Robot Quadratic Program Controller, IEEE ICRA 05/2018. NOTE: A video by ICRA (05/2018) complementing the NPL is also relied on by examiner for clarity. Additionally, a PDF of screenshots from video is provided).

For claim 1, Otani reaches: A method for authoring a human-robot collaborative task in which a robot collaborates with a human (Abstract, disclosing generate interaction motions and forces that are similar to what a human collaborator would produce), the method comprising:

recording, with at least one sensor, human motions of a human as the human demonstrates the human-robot collaborative task in an environment, the recorded human motions including a plurality of recorded positions of the human in the environment over a period of time (Figure 1,  disclosing human collaborator equipped with wearable sensors can provide further
information about the human’s movement during the task. YouTube video complementing the NPL, disclosing at 0:08-0:15 (see screenshot 1 and 2) human collaborator performs a task, and 0:22 (screenshot 3) disclosing playing recorded human motions. Page 3112 left column last paragraph, disclosing experiments were done in simulation, using prerecorded motion of a human during a human-human collaborative task. Therefore, human motions are recorded over  a period of time);

displaying, on a display, a graphical user interface including a graphical representation of the recorded human motions that is superimposed on the environment based on the plurality of recorded positions of the human in the environment (video complementing the NPL, 0:25 (screenshot 3) disclosing a graphical representation of human recorded motion based on plurality of recorded human positions. Page 3112 left column last paragraph, disclosing experiments were done in simulation, using prerecorded motion of a human during a human-human collaborative
task);

determining, with a processor, based on user inputs received from the human, a sequence of robot motions to be performed by a robot in concert with a performance of human motions corresponding to the recorded human motions (page 3017 left column second paragraph, disclosing a humanoid robot controller for physical human-robot interaction (pHRI) tasks that addresses the third point: a controller that can produce optimal motions in real-time, considering both the robot’s balance and human assistance goals); and

storing, in a memory, the recorded human motions and the sequence of robot motions to be performed by the robot (page 3107 INTRODUCTION, disclosing Learn general categories of motions to be performed. Learning necessarily requires storing recorded human motions and sequence of motions to pe performed. Additionally, page 3111 right column second last paragraph, disclosing simulation results (depicted in Figures 5 and 6) show that our controller calculates the effect that the human’s leaning will have on the combined system, and generates
a motion in which the robot leans back and braces itself to pull on the barbell/human. Displayed simulation of human and robot motions are necessarily processed and stored prior to display. Although storing is not explicitly disclosed, the motion for human and robot has to be stored in memory). 

For claim 3, Otani teaches: The method of claim 1, the detecting performance of human motions corresponding to the recorded human motions further comprising:
detecting, with the at least one sensor, a real-time position of the one of (i) the human (page 3107 left column 3rd paragraph, disclosing humanoid robot controller for physical human-robot interaction (pHRI) tasks that addresses the third point: a controller that can produce optimal motions in real-time, considering both the robot’s balance and human assistance goals. And page 3108 left column 2nd paragraph, disclosing co-manipulation and balance assistance, in which having a whole-body dynamics model of the human is useful for controlling interaction motions in real-time) and (ii) the further human;

mapping, with the processor, the real-time position to the plurality of recorded positions of the human in the recorded human motions (page 3109 right column 3rd paragraph, disclosing to capture human motion we use an Xsens MVN inertial motion capture suit [5], a wearable system with 17 wireless IMUs embedded in a lycra suit, which tracks motion at 240Hz. IMU data are
mapped onto the motion of a calibrated biomechanical model with 23 segments. And 4th paragraph disclosing, motion capture data is mapped onto our simulated human model. Furthermore, as objective of robot it to assist human in real time, human positions are necessarily mapped with recorded human motions for precise assistance).

For claim 6, Otani teaches: The method of claim 1, the recording the human motions further comprising:
displaying, in the graphical user interface on the display, a virtual representation of an object that is superimposed on the environment and which can be manipulated by the human by providing user inputs (video complementing the NPL, 0:25 (screenshot 3) disclosing a graphical representation of human manipulating an object recorded motion based on plurality of recorded human positions); and

recording, with the at least one sensor, the human motions of the human as the human demonstrates the human-robot collaborative task in the environment, the recorded human motions including the plurality of recorded positions of the human in the environment over the period of time and manipulations of the virtual representation of the object that are performed by the human by providing user inputs during the period of time (Figure 1,  disclosing human collaborator equipped with wearable sensors can provide further information about the human’s movement during the task. YouTube video complementing the NPL, disclosing at 0:08 (screenshots 1 and 2) human collaborator performs a task and human motions are recorded over period of time. Page 3112 left column last paragraph, disclosing experiments were done in simulation, using prerecorded motion of a human during a human-human collaborative
task. Therefore, human motions are recorded over  a period of time).

For claim 7, Otani teaches: The method of claim 1, the determining the sequence of robot motions to be performed by the robot further comprising:
displaying, in the graphical user interface on the display, a virtual representation of the robot that is superimposed on the environment and which can be manipulated by the human by providing user inputs (video complementing the NPL at 0:25 (screenshot 3) disclosing a graphical representation of human recorded motion based on plurality of recorded human positions. Page 3112 left column last paragraph, disclosing experiments were done in simulation, using prerecorded motion of a human during a human-human collaborative task. Figure 1, disclosing humanoid robot collaborator. Furthermore, the video illustrating a robot in environment collaborating with human based on inputs provided by the human); and

determining, with the processor, the sequence of robot motions to be performed by the robot based on manipulations of the virtual representation of the robot that are performed by the human by providing user inputs (Abstract, disclosing formulation for a real-time humanoid controller which allows the robot to keep itself balanced, while also assisting the human
in achieving their shared objectives. Figure 5 in NPL and 1:03 in video (screenshot 4), disclosing robot providing balance assistance to human. As robot performs a sequence of motions based on user inputs, robot is manipulated by the user).

For claim 8, Otani teaches: The method of claim 1, the determining the sequence of robot motions to be performed by the robot further comprising:

displaying, in the graphical user interface on the display, a virtual representation of an object, which is superimposed on the environment and which can be manipulated by the virtual representation of the robot by the human by providing user inputs, wherein the sequence of robot motions include manipulations to be performed of a real-world object corresponding to the virtual representation of the object (Figure 1, disclosing virtual representation of a bar that is manipulated by user and robot).

For claim 9, Otani teaches: The method of claim 1 further comprising:
grouping, with a processor, respective subsets of the recorded human motions into a plurality of motion groups based on user inputs received from the human (0:22 in video (screenshot 3), disclosing robot performing a pick and place motion on a bar. And 1:00 disclosing, robot exerting force on object in a direction opposite to that exerted by user to perform balance assistance. As these are two distinct tasks and require distinct motion by robot, human positions are necessarily grouped into different motion groups); and

determining, with the processor, based on user inputs received from the human, for each respective motion group of the plurality of motion groups, a respective set of robot motions to be performed by the robot in concert with a performance of human motions corresponding to the respective motion group, wherein the sequence of robot motions to be performed by the robot is formed by the set of robot motions to be performed by the robot for each of the plurality of motion groups (0:22 in video (screenshot 3), disclosing robot performing a pick and place motion on a bar. And 1:03 (screenshot 4) disclosing, robot exerting force on object in a direction opposite to that exerted by user to perform balance assistance. As these are two distinct tasks and require distinct motion by robot, human positions are necessarily group into different motion groups. Page 3113 left column 3rd paragraph, disclosing we make a priori assumptions about the type of motion the human will want to make. Integration of intent prediction algorithms into our framework would allow the robot to be more flexible. Human motions have to be grouped in order to identify them and adapt to appropriate robot motion).

For claim 13, Otani teaches: The method of claim 1, the displaying the graphical user interface further comprising:

displaying, in the graphical user interface on the display, a plurality of graphical representations of the human, each superimposed on the environment at a respective one of the plurality of recorded positions of the human in the environment (1:03 (screenshot 4) in video disclosing, graphical representations of the human superimposed in the environment. And all the movements and postures are represented, each posture and position of limb represents a distinct position. Hence a plurality of positions are recorded and represented).

For clam 14, Otani teaches: The method of claim 1, wherein the sequence of robot motions to be performed by a robot includes movements between a plurality of positions of the robot in the environment over a period of time (0:22 (screenshot 3) in video disclosing, robot assisting a human to perform pick and place task. Sequence of motions to be performed by robot are reach down to grasp an object in synergy with the human, lift it up and place it), the displaying the graphical user interface further comprising:

displaying, in the graphical user interface on the display, a plurality of graphical representations of the robot, each superimposed on the environment at a respective one of the plurality of positions of the robot in the environment (1:03 (screenshot 3 and 4) in video disclosing, graphical representations of the robot superimposed in the environment. And all the movements and postures are represented, each posture and position of robot represents a distinct position. Hence a plurality of positions are displayed).

For claim 15, Otani teaches: The method of claim 1 further comprising:

displaying, in the graphical user interface on the display, an animation in which a virtual representation of the human performs the recorded human motions and a virtual representation of the robot performs the sequence of robot motions in concert with the performance of the recorded human motions by the virtual representation of the human (0:22 (screenshot 3) in video disclosing, robot assisting a human to perform pick and place task. Page 3112 left column last paragraph, disclosing experiments were done in simulation, using prerecorded motion of a human during a human-human collaborative task. Therefore, human motions are recorded over a period of time).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Otani in view of De Sapio (US 10899017 hereinafter referred to as De. NOTE: a PDF of screenshots from video is provided).

For claim 2, Otani teaches: The method of claim 1 further comprising:
detecting, with at the least one sensor, performance of human motions corresponding to the recorded human motions by one of (i) the human (Figure 1,  disclosing human collaborator equipped with wearable sensors can provide further information about the human’s movement during the task. YouTube video complementing the NPL at 0:08-0:15 (screenshots 1 and 2), disclosing human collaborator performs a task and human motions are recorded over period of time. Page 3112 left column last paragraph, disclosing experiments were done in simulation, using prerecorded motion of a human during a human-human collaborative task) and (ii) a further human; and

generating, with the processor, and transmitting to the robot, with a transceiver, a plurality of commands configured to operate the robot to perform the sequence of robot motions in concert with the performance of the human motions corresponding to the recorded human motions (Abstract disclosing, robot take into account the goals of the task, interaction forces with the human, and its own balance. We present a formulation for a real-time humanoid controller which allows the robot to keep itself balanced, while also assisting the human in achieving their shared objectives. achieve this with a multi-robot quadratic program controller, which solves for human dynamics reconstruction and optimal robot controls in a single optimization problem. Controller has to generate and command for robot to perform assisting task).

Examiner acknowledges that Otani does not explicitly disclose a controller to operate a robot.

Therefore, in the alternative, De teaches generating, with the processor, and transmitting to the robot, with a transceiver, a plurality of commands configured to operate the robot to perform the sequence of robot motions in concert with the performance of the human motions corresponding to the recorded human motions (column 14 lines 52-56, disclosing a processor 104 may be used to control a device 700 (e.g., the co-robot) based on the control input (joint torques) 512. The control of the device 500 may be used to cause the co-robot to perform any specified task or command to assist the human).

Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Otani to generating, with the processor, and transmitting to the robot, with a transceiver, a plurality of commands configured to operate the robot to perform the sequence of robot motions in concert with the performance of the human motions corresponding to the recorded human motions as taught by De to assist the human.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Otani in view of Bonstrom (US 20150039106).

For claim 4, Otani teaches: The method of claim 1 further comprising:
during the performance of human motions corresponding to the recorded human motions by the one of (i) the human and (ii) the further human:

Otani does not teach: displaying, in the graphical user interface on the display, a virtual representation of a portion of the recorded human motions that have not yet been performed by the one of (i) the human and (ii) the further human, which is superimposed on the environment based on the plurality of recorded positions of the human in the environment.

Bonstrom teaches displaying, in the graphical user interface on the display, a virtual representation of a portion of the recorded human motions that have not yet been performed by the one of (i) the human and (ii) the further human, which is superimposed on the environment based on the plurality of recorded positions of the human in the environment ([0016], disclosing during a first use of the fitness device a real fitness trainer can demonstrate the performance of a fitness exercise to the user and in doing so have himself detected by the sensor equipment of the fitness device, so that subsequent to the performance of the fitness exercise a virtual image of the fitness trainer is available, which during the subsequent performance of the same fitness exercise by the user can be utilized for checking the motion sequences. [0035-0040], disclosing providing a fitness device with at least one sensor equipment, one display unit and one computer unit, recording and digitizing a fitness exercise performed by a real fitness trainer (in a motion capture method), so that the fitness exercise can be played back by a virtual fitness trainer by means of the display unit, displaying motion sequences of the recorded and digitized fitness exercise by the virtual fitness trainer by means of the display unit of the fitness device. As recorded human motions are of fitness trainer and user is a human and further human that utilizes the motion sequences to learn exercises to be performed).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Otani to displaying, in the graphical user interface on the display, a virtual representation of a portion of the recorded human motions that have not yet been performed by the one of (i) the human and (ii) the further human, which is superimposed on the environment based on the plurality of recorded positions of the human in the environment as taught by Bonstrom to assist user in learning correct motion sequences.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otani in view of Guerin (US 20160257000).

For claim 5, Otani teaches: The method of claim 1, 

Otani teaches of rendering human motions in simulation (page 3108 left paragraph, disclosing reconstruct human dynamics, we use a QP controller to map the motion capture data onto a simulated human).

However, does not teach: wherein the graphical user interface is an augmented reality graphical user interface and the graphical representation of the recorded human motions is rendered in the augmented reality graphical user interface such that it appears within the environment at positions corresponding to the plurality of recorded positions of the human in the environment.

As user in Otani works on real world object and a real world robot assists the user, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Otani to wherein the graphical user interface is an augmented reality graphical user interface and the graphical representation of the recorded human motions is rendered in the augmented reality graphical user interface such that it appears within the environment at positions corresponding to the plurality of recorded positions of the human in the environment as a user preference in understanding user and robot coordination.

Or in the alternative, Guerin teaches augmented reality for collaborative robot control ([0041], disclosing  Augmented reality (AR) and virtual reality (VR) for robotic systems are both meant to make interaction with robots more flexible by combining digital information in a more intuitive manner with a physical system. AR involves projecting virtual information on top of a real physical environment, while VR involves displaying a representation of the physical system in a virtual digital environment. And [0034], disclosing the user may alternate between various perspectives such as egocentric (first person) and exocentric (third person) perspectives to control the robot directly, train or program motions for the robot to make later, or interactively collaborate with the robot during a task execution).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Otani to wherein the graphical user interface is an augmented reality graphical user interface and the graphical representation of the recorded human motions is rendered in the augmented reality graphical user interface such that it appears within the environment at positions corresponding to the plurality of recorded positions of the human in the environment as taught by Guerin to make robot interaction more flexible.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Otani in view of Gannon (NPL, YouTube Video, Madeline, The Robot Tamer).

For claim 10, Otani teaches: The method of claim 9 further comprising:
receiving, for each respective motion group of the plurality of motion groups, a user input from the human designating the respective motion group as one of :

(i) a first type in which the corresponding set of robot motions is to be performed by the robot in synchronization with a progress of a performance of human motions corresponding to the respective motion group (page 3111 right column 3rd paragraph, disclosing a collaborative pick-and-place experiment, in which the human and robot work together to move a pole from one side of their bodies to the other. This task shows a simple application of the mirroring heuristic
for generating robot follower motion. Video at 0:22 (screenshot 3) discloses robot motions progress with human motions); and

Otani does not teach: (ii) a second type in which the corresponding set of robot motions is to be performed by the robot responsive to a completion of a performance of human motions corresponding to the respective motion group.

Gannon teaches set of robot motions is to be performed by the robot responsive to a completion of a performance of human motions (0:50 (screenshots 5 and 6), disclosing user performs a series of actions to identify a spot to cut and after user has completed the actions the robot performs corresponding action i.e. cutting. At 0:54 (screenshots 7 and 8), disclosing user performing actions i.e. drawing on a paper and robot completes the drawing after the user has completed his drawing action).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Otani to a second type in which the corresponding set of robot motions is to be performed by the robot responsive to a completion of a performance of human motions corresponding to the respective motion group as taught by Gannon to make the robot highly adaptable: See Gannon 0:50 – 0:59.

For claim 11, modified Otani teaches: The method of claim 10 further comprising:
detecting, with the at least one sensor, a plurality of real-time positions of one of (i) the human and (ii) a further human during a performance of human motions corresponding to a respective motion group of the plurality of motion groups that is designated as the first type (page 3107 left column 3rd paragraph, disclosing humanoid robot controller for physical human-robot interaction (pHRI) tasks that addresses the third point: a controller that can produce optimal motions in real-time, considering both the robot’s balance and human assistance goals. And page 3108 left column 2nd paragraph, disclosing co-manipulation and balance assistance, in which having a whole-body dynamics model of the human is useful for controlling interaction motions in real-time. 0:22 (screenshot 3) in video, disclosing robot performing a pick and place motion on a bar. And 1:00 disclosing, robot exerting force on object in a direction opposite to that exerted by user to perform balance assistance. As these are two distinct tasks and require distinct motion by robot, human positions are necessarily group into different motion groups);

mapping, with the processor, the plurality of real-time positions to the respective subset of recorded human motions of the respective motion group (0:22 in video (screenshot 3), disclosing robot performing a pick and place motion on a bar. And 1:00 (screenshot 4) disclosing, robot exerting force on object in a direction opposite to that exerted by user to perform balance assistance. As these are two distinct tasks and require distinct motion by robot, human positions are necessarily group into different motion groups); and

based on the mapping of the plurality of real-time positions, generating, with the processor, and transmitting to the robot, with a transceiver, at least one command configured to operate the robot to perform the respective set of robot motions corresponding to the respective motion group in synchronization with a progress of the performance of human motions corresponding to the respective motion group (Abstract disclosing, robot take into account the goals of the task, interaction forces with the human, and its own balance. We present a formulation for a real-time humanoid controller which allows the robot to keep itself balanced, while also assisting the human in achieving their shared objectives. achieve this with a multi-robot quadratic program controller, which solves for human dynamics reconstruction and optimal robot controls in a single optimization problem. Controller has to generate and command for robot to perform assisting task).

Examiner acknowledges that Otani does not explicitly teach a controller to operate a real robot.

Therefore, in the alternative Gannon teaches controlling a real robot (0:50 (screenshots 5 and 6), disclosing user performs a series of actions to identify a spot to cut and after user has completed the actions the robot performs corresponding action i.e. cutting. Robot control commands are necessarily generated to make the robot perform the task).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Otani to based on the mapping of the plurality of real-time positions, generating, with the processor, and transmitting to the robot, with a transceiver, at least one command configured to operate the robot to perform the respective set of robot motions corresponding to the respective motion group in synchronization with a progress of the performance of human motions corresponding to the respective motion group as taught by Gannon to utilize art in real world application.

For claim 12, modified Otani teaches. The method of claim 10 further comprising:
detecting, with the at least one sensor, a plurality of real-time positions of one of (i) the human and (ii) a further human during a performance of human motions corresponding to a respective motion group of the plurality of motion groups that is designated as the second type (modified Otani teaches of detecting real-time positions of human of motion group as second type. See claim 10 for modification);

mapping, with the processor, the plurality of real-time positions to the respective subset of recorded human motions of the respective motion group (Otani 0:23 in video (screenshot 3), disclosing robot performing a pick and place motion on a bar. And 1:00 (screenshot 4) disclosing, robot exerting force on object in a direction opposite to that exerted by user to perform balance assistance. As these are two distinct tasks and require distinct motion by robot, human positions are necessarily group into different motion groups); and

based on the mapping of the plurality of real-time positions, generating, with the processor, and transmitting to the robot, with a transceiver, at least one command configured to operate the robot to perform the respective set of robot motions corresponding to the respective motion group responsive to a completion of the performance of human motions corresponding to the respective motion group (Abstract disclosing, robot take into account the goals of the task, interaction forces with the human, and its own balance. We present a formulation for a real-time humanoid controller which allows the robot to keep itself balanced, while also assisting the human in achieving their shared objectives. achieve this with a multi-robot quadratic program controller, which solves for human dynamics reconstruction and optimal robot controls in a single optimization problem. Controller has to generate and command for robot to perform assisting task).

Examiner acknowledges that Otani does not explicitly disclose a controller for real robot.

Therefore, in the alternative Gannon teaches controlling a real robot (0:50 (screenshots 5 and 6), disclosing user performs a series of actions to identify a spot to cut and after user has completed the actions the robot performs corresponding action i.e. cutting. Robot control commands are necessarily generated to make the robot perform the task).

Therefore, it would have been obvious to one having ordinary skill I the art before effective filing date of claimed invention to modify art of Otani to based on the mapping of the plurality of real-time positions, generating, with the processor, and transmitting to the robot, with a transceiver, at least one command configured to operate the robot to perform the respective set of robot motions corresponding to the respective motion group responsive to a completion of the performance of human motions corresponding to the respective motion group as taught by Gannon to utilize the art in real world.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Otani (NPL Generating Assistive Humanoid Motions for Co-Manipulation Tasks with a Multi-Robot Quadratic Program Controller) in view of De Sapio (US 10899017 hereinafter referred to as De) and in view of Bonstrom (US 20150039106).

For claim 16, Otani teaches: A method for operating a robot to collaborate with a human to perform a human-robot collaborative task (Abstract, disclosing generate interaction motions and forces that are similar to what a human collaborator would produce), the method comprising:

storing, in a memory, (i) recorded human motions including a plurality of recorded positions of a human in an environment over a period of time and (ii) a sequence of robot motions to be performed by the robot in concert with performance of human motions corresponding to the recorded human motions (page 3107 INTRODUCTION, disclosing Learn general categories of motions to be performed. Learning necessarily requires storing recorded human motions and sequence of motions to pe performed. Additionally, page 3111 right column second last paragraph, disclosing simulation results (depicted in Figures 5 and 6) show that our controller calculates the effect that the human’s leaning will have on the combined system, and generates
a motion in which the robot leans back and braces itself to pull on the barbell/human. Displayed simulation of human and robot motions are necessarily processed and stored prior to display. Although storing is not explicitly disclosed, the motion for human and robot has to be stored in memory);

detecting, with at the least one sensor, performance of human motions corresponding to the recorded human motions by the one of (i) the human and (ii) the further human (Figure 1,  disclosing human collaborator equipped with wearable sensors can provide further
information about the human’s movement during the task. YouTube video complementing the NPL, disclosing at 0:08 (screenshots 1 and 2) human collaborator performs a task and human motions are recorded over period of time);

generating, with the processor, and transmitting to the robot, with a transceiver, a plurality of commands configured to operate the robot to perform the sequence of robot motions in concert with the performance of human motions corresponding to the recorded human motions (Abstract disclosing, robot take into account the goals of the task, interaction forces with the human, and its own balance. We present a formulation for a real-time humanoid controller which allows the robot to keep itself balanced, while also assisting the human in achieving their shared objectives. achieve this with a multi-robot quadratic program controller, which solves for human dynamics reconstruction and optimal robot controls in a single optimization problem. Controller has to generate and command for robot to perform assisting task); and

Examiner acknowledges that Otani does not explicitly disclose a controller to operate a robot.

Therefore, in the alternative, De teaches generating, with the processor, and transmitting to the robot, with a transceiver, a plurality of commands configured to operate the robot to perform the sequence of robot motions in concert with the performance of human motions corresponding to the recorded human motions (column 14 lines 52-56, disclosing a processor 104 may be used to control a device 700 (e.g., the co-robot) based on the control input (joint torques) 512. The control of the device 500 may be used to cause the co-robot to perform any specified task or command to assist the human).

Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Otani to generating, with the processor, and transmitting to the robot, with a transceiver, a plurality of commands configured to operate the robot to perform the sequence of robot motions in concert with the performance of human motions corresponding to the recorded human motions as taught by De to assist the human.

Otani also does not teach:
during the performance of human motions corresponding to the recorded human motions by the one of (i) the human and (ii) the further human, displaying, in a graphical user interface on a display, a virtual representation of a portion of the recorded human motions that have not yet been performed by the one of (i) the human and (ii) the further human, which is superimposed on the environment based on the plurality of recorded positions of the human in the environment.

Bonstrom teaches displaying, in the graphical user interface on the display, a virtual representation of a portion of the recorded human motions that have not yet been performed by the one of (i) the human and (ii) the further human, which is superimposed on the environment based on the plurality of recorded positions of the human in the environment ([0016], disclosing during a first use of the fitness device a real fitness trainer can demonstrate the performance of a fitness exercise to the user and in doing so have himself detected by the sensor equipment of the fitness device, so that subsequent to the performance of the fitness exercise a virtual image of the fitness trainer is available, which during the subsequent performance of the same fitness exercise by the user can be utilized for checking the motion sequences. [0035-0040], disclosing providing a fitness device with at least one sensor equipment, one display unit and one computer unit, recording and digitizing a fitness exercise performed by a real fitness trainer (in a motion capture method), so that the fitness exercise can be played back by a virtual fitness trainer by means of the display unit, displaying motion sequences of the recorded and digitized fitness exercise by the virtual fitness trainer by means of the display unit of the fitness device. As recorded human motions are of fitness trainer and user is a human and further human that utilizes the motion sequences to learn exercises to be performed).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Otani to displaying, in the graphical user interface on the display, a virtual representation of a portion of the recorded human motions that have not yet been performed by the one of (i) the human and (ii) the further human, which is superimposed on the environment based on the plurality of recorded positions of the human in the environment as taught by Bonstrom to assist user in learning correct motion sequences.

For claim 17, modified Otani teaches: The method of claim 16, the detecting performance of human motions corresponding to the recorded human motions further comprising:
detecting, with the at least one sensor, a real-time position of the one of (i) the human (page 3107 left column 3rd paragraph, disclosing humanoid robot controller for physical human-robot interaction (pHRI) tasks that addresses the third point: a controller that can produce optimal motions in real-time, considering both the robot’s balance and human assistance goals. And page 3108 left column 2nd paragraph, disclosing co-manipulation and balance assistance, in which having a whole-body dynamics model of the human is useful for controlling interaction motions in real-time) and (ii) the further human;

mapping, with the processor, the real-time position to the plurality of recorded positions of the human in the recorded human motions ((page 3109 right column 3rd paragraph, disclosing to capture human motion we use an Xsens MVN inertial motion capture suit [5], a wearable system with 17 wireless IMUs embedded in a lycra suit, which tracks motion at 240Hz. IMU data are
mapped onto the motion of a calibrated biomechanical model with 23 segments. And 4th paragraph disclosing, motion capture data is mapped onto our simulated human model. Furthermore, as objective of robot it to assist human in real time, human positions are necessarily mapped with recorded human motions for precise assistance).

Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Otani in view of De Sapio , Bonstrom and Gannon (NPL, YouTube Video, Madeline, The Robot Tamer).

For claim 18, modified Otani teaches: The method of claim 16, wherein:
the recorded human motions are grouped into a plurality of motion groups, each including a respective subset of the recorded human motions (0:22 in video (screenshot 3), disclosing robot performing a pick and place motion on a bar. And 1:00 (screenshot 4) disclosing, robot exerting force on object in a direction opposite to that exerted by user to perform balance assistance. As these are two distinct tasks and require distinct motion by robot, human positions are necessarily grouped into different motion groups); and

the sequence of robot motions to be performed by the robot includes a respective set of robot motions to be performed by the robot in concert with a performance of human motions corresponding to each motion group of the plurality of motion groups (0:23 in video (screenshot 3), disclosing robot performing a pick and place motion on a bar. And 1:00 (screenshot 4) disclosing, robot exerting force on object in a direction opposite to that exerted by user to perform balance assistance. As these motions are distinct, their respective actions performed by robot are also distinct);

and each motion group in the plurality of motion groups is designated as one of (i) a first type in which the corresponding set of robot motions is to be performed by the robot in synchronization with a progress of a performance of human motions corresponding to the respective motion group (page 3111 right column 3rd paragraph, disclosing a collaborative pick-and-place experiment, in which the human and robot work together to move a pole from one side of their bodies to the other. This task shows a simple application of the mirroring heuristic
for generating robot follower motion. Video at 0:23 discloses robot motions progress with human motions), 

Otani does not teach: and (ii) a second type in which the corresponding set of robot motions is to be performed by the robot responsive to a completion of a performance of human motions corresponding to the respective motion group.

Gannon teaches corresponding set of robot motions is to be performed by the robot responsive to a completion of a performance of human motions (0:50 (screenshots 5 and 6), disclosing user performs a series of actions to identify a spot to cut and after user has completed the actions the robot performs corresponding action i.e. cutting. At 0:54 (screenshots 7 and 8), disclosing user performing actions i.e. drawing on a paper and robot completes the drawing after the user has completed his drawing action).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Otani to a second type in which the corresponding set of robot motions is to be performed by the robot responsive to a completion of a performance of human motions corresponding to the respective motion group as taught by Gannon to make the robot highly adaptable: See Gannon 0:50 – 0:59.

For claim 19, modified Otani teaches: The method of claim 18 further comprising:

detecting, with the at least one sensor, a plurality of real-time positions of one of (i) the human and (ii) a further human during a performance of human motions corresponding to a respective motion group of the plurality of motion groups that is designated as the first type ((page 3107 left column 3rd paragraph, disclosing humanoid robot controller for physical human-robot interaction (pHRI) tasks that addresses the third point: a controller that can produce optimal motions in real-time, considering both the robot’s balance and human assistance goals. And page 3108 left column 2nd paragraph, disclosing co-manipulation and balance assistance, in which having a whole-body dynamics model of the human is useful for controlling interaction motions in real-time. 0:23 (screenshot 3) in video, disclosing robot performing a pick and place motion on a bar. And 1:00 (screenshot 4) disclosing, robot exerting force on object in a direction opposite to that exerted by user to perform balance assistance. As these are two distinct tasks and require distinct motion by robot, human positions are necessarily group into different motion groups);

mapping, with the processor, the plurality of real-time positions to the respective subset of recorded human motions of the respective motion group; and

based on the mapping of the plurality of real-time positions, generating, with the processor, and transmitting to the robot, with a transceiver, at least one command configured to operate the robot to perform the respective set of robot motions corresponding to the respective motion group in synchronization with a progress of the performance of human motions corresponding to the respective motion group (Abstract disclosing, robot take into account the goals of the task, interaction forces with the human, and its own balance. We present a formulation for a real-time humanoid controller which allows the robot to keep itself balanced, while also assisting the human in achieving their shared objectives. achieve this with a multi-robot quadratic program controller, which solves for human dynamics reconstruction and optimal robot controls in a single optimization problem. Controller has to generate and command for robot to perform assisting task. See also claim 16 for modification through De).

For claim 20, modified Otani teaches: The method of claim 18 further comprising:

detecting, with the at least one sensor, a plurality of real-time positions of one of (i) the human and (ii) a further human during a performance of human motions corresponding to a respective motion group of the plurality of motion groups that is designated as the second type (modified Otani teaches of detecting real-time positions of human of motion group as second type. See claim 18 for modification);

mapping, with the processor, the plurality of real-time positions to the respective subset of recorded human motions of the respective motion group (Otani 0:23 in video (screenshot 3), disclosing robot performing a pick and place motion on a bar. And 1:00 (screenshot 4) disclosing, robot exerting force on object in a direction opposite to that exerted by user to perform balance assistance. As these are two distinct tasks and require distinct motion by robot, human positions are necessarily group into different motion groups); and

based on the mapping of the plurality of real-time positions, generating, with the processor, and transmitting to the robot, with a transceiver, at least one command configured to operate the robot to perform the respective set of robot motions corresponding to the respective recorded group responsive to a completion of the performance of human motions corresponding to the respective motion group (Abstract disclosing, robot take into account the goals of the task, interaction forces with the human, and its own balance. We present a formulation for a real-time humanoid controller which allows the robot to keep itself balanced, while also assisting the human in achieving their shared objectives. achieve this with a multi-robot quadratic program controller, which solves for human dynamics reconstruction and optimal robot controls in a single optimization problem. Controller has to generate and command for robot to perform assisting task. See also claim 16 for modification through De).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peternal (NPL, Towards Multi-Modal Intention Interfaces for Human-Robot Co-Manipulation) teaches of human-robot co-manipulation using receiving human motions through a sensor. See Abstract and figure 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664